The same question presented in both of the above entitled cases having been submitted, argued and decided in CountyCommissioners of Anne Arundel County v. English, 182 Md. 514,35 A.2d 135, in which the appellee in these cases, with the permission of this court, filed a brief, one of its counsel having argued the appeal on behalf of Anne Arundel County, and these appeals having been submitted by counsel for all parties for such action as this court may consider proper, the decrees appealed from will be reversed.
Decrees in Nos. 12 and 31 reversed, with costs. *Page 571